Citation Nr: 0320839	
Decision Date: 08/19/03    Archive Date: 08/25/03	

DOCKET NO.  96-27 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.   

2.  Entitlement to service connection for a neck disorder.   

3.  Entitlement to service connection for a left arm 
disorder.   

4.  Entitlement to service connection for skin symptoms as 
due to an undiagnosed illness.   

5.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.   

6.  Entitlement to service connection for respiratory 
symptoms as due to an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971 and from October 1990 to May 1991.  He served 
in the Southwest Asia Theater of Operations from November 13, 
1990, to April 28, 1991.  

This matter comes before the Board on appeal from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In February 
2001, the Board remanded this case to the RO for additional 
development.  The veteran's claim of entitlement to service 
connection for hypertension was reopened on the basis of a 
finding that new and material evidence had been submitted.  
This claim and others were remanded to the RO for additional 
development.  At that time, one of the issues before the 
Board was entitlement to service connection for a low back 
disorder.  

In December 2002, the veteran appointed the North Carolina 
Department of Veterans Affairs as his representative before 
the Board.  

In a February 2003 rating determination, service connection 
for residuals of degenerative disc disease of the lumbar 
spine with radiculopathy, status post laminectomy, diskectomy 
with interbody fusion was granted.  Accordingly, as his claim 
has been granted, the issue of entitlement to service 
connection for a back disorder is not before the Board at 
this time.  In February 2003, entitlement to individual 
unemployability was also granted.  No other claim has been 
appealed to the Board.  

In a May 2003 report of contact, the veteran indicated to the 
RO that he received the most recent supplemental statement of 
the case and asked that his claim be sent to the Board for 
final adjudication.  Accordingly, the Board will proceed with 
the adjudication of the veteran's remaining claims.  


FINDINGS OF FACT

1.  It is not shown that the veteran has a condition 
manifested by skin symptoms, fatigue, or a respiratory 
condition.  

2.  The veteran has hypertension, a neck disorder, and 
appears to have a left arm disorder.  

3.  It is not shown that the veteran sustained a neck 
disorder or a left arm disorder in service or that his neck 
disorder or left arm disorder is related to service.  

4.  A medical opinion associates the veteran's hypertension 
with his military service.  


CONCLUSIONS OF LAW

1.  Service connection for skin symptoms, fatigue, and a 
respiratory disorder as a result of an undiagnosed illness is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, and 3.317 (2002).  

2.  Service connection for a neck disorder and a left arm 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

3.  In providing the veteran all reasonable doubt, service 
connection for hypertension is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records do not indicate the disorders at 
issue.  Service medical records reflect that in conjunction 
with his January 1969 entrance examination and January 1971 
separation examination, the veteran denied any history of 
high blood pressure.  The veteran's blood pressure on 
entrance was 130 systolic over 84 diastolic (130/84), and was 
128/70 on separation.

The claims file includes the record of a February 1971 
examination in which the veteran's blood pressure was noted 
to be 130/90.  During a March 1971 VA examination, the 
veteran's blood pressure was noted to be 110/80.  There was 
no diagnosis of hypertension made following this examination.

VA records associated with the claims file in July 1981 
include the report of a March 1975 outpatient visit, during 
which the veteran's blood pressure was noted to be 130/90.  
In conjunction with a January 1976 reserves enlistment 
examination, the veteran again denied any history of 
hypertension and his blood pressure was 138/78.

In July 1991, the veteran submitted a claim of service 
connection for hypertension, asserting that this condition 
was incurred while he served in Saudi Arabia.  The veteran 
also asserted that this condition had worsened since his 
separation.

At a VA examination conducted in October 1991, the veteran 
asserted that he had been diagnosed as having hypertension in 
1977 or 1978 while on two weeks annual training with his 
reserve unit.  He stated that he was prescribed "some patches 
to wear on my arm" but eventually discontinued using these.  
The veteran further asserted that in 1990 or 1991, while 
being activated for Desert Storm, he was again advised that 
he had high blood pressure.  The veteran was apparently noted 
to have some shortness of breath but no specific chest pain.  
He indicated that he last took medication for this condition 
in June 1991.  During the VA examination, the veteran's blood 
pressure readings were 142/86 sitting, 142/80 recumbent, and 
138/84 standing.  The VA examiners concluded that 
hypertension was not found.

In June 1992, additional medical records pertaining to the 
veteran's period of service in the Reserves, as well as his 
active duty in the Gulf War, were associated with the claims 
file.  An undated record which appears to have been generated 
during the veteran's period of service in the Reserves (prior 
to his Gulf War service) indicates that his blood pressure 
was 150/90.  It was also noted on this document that the 
veteran had an elevated blood pressure for which he was 
taking medication.  These reserve records also reflect 
outpatient treatment in September 1985 for complaints of a 
five-year history of high blood pressure.  At that time, the 
veteran's blood pressure was noted to be 136/82.  During a 
September 1990 outpatient visit, the veteran's blood pressure 
was noted to be 158/88.  These records also include an April 
1991 demobilization examination report, on which it was noted 
that the veteran had indicated a history of high blood 
pressure.  On examination, the veteran's blood pressure was 
130/90.

At a hearing held before the Board in July 2000, the veteran 
indicated that he did not have difficulties with hypertension 
prior to his entry into active duty in 1969.  The veteran 
stated that he was diagnosed with hypertension but was unable 
to recall the name of the physician who diagnosed him with 
this condition in 1971.  Efforts to obtain records from 1971 
do not appear to have been successful.  

The veteran also noted a skin condition following his 
discharge from service in Vietnam.  He indicated that a rash 
was a common problem during monsoon season.  

With regard to his alleged breathing problem, the veteran 
noted that he had a breathing problem with heat.  He stated 
that he could not adjust to the heat in Vietnam.  The veteran 
cited treatment by a medic several times during his service 
in Vietnam.  Medical records indicating treatment for this 
disorder were indicated not to be available.  The veteran 
cited treatment from 1971 until 1981.  The veteran also could 
not recall the medications prescribed to treat this 
condition.  

The veteran also noted seeing a medic while in service in 
Desert Storm for his breathing disorder.  Once again, the 
veteran could not recall the medications used for his alleged 
breathing disorder.  With regard to his alleged fatigue 
disorder, the veteran's representative stated that veteran 
was treated for fatigue within two years after he left the 
Persian Gulf War.  However, the veteran could not recall 
whether or not he had been treated for fatigue or for a sinus 
condition.  It was noted that this treatment was in 1992.  
When asked what the physicians had told him was wrong with 
him, the veteran responded that they did not tell him what 
was wrong.  

With regard to his neck and left arm condition, the veteran 
noted difficulties with trucks not designed for desert 
transportation.  The veteran stated that he did not receive 
treatment for his back condition while in the Persian Gulf 
Theater.  The veteran cited arthritis in his left arm and 
stiffness in his neck.  

In February 2001, the Board reopened the previously denied 
claim of service connection for hypertension and remanded the 
issue to the RO for additional development.  The veteran's 
other claims were also remanded to the RO for additional 
development.  The RO underwent an extensive effort to obtain 
medical records in support of the veteran's case.  

Medical records obtained by the RO indicate treatment for a 
series of post-service injuries.  For example, a March 1995 
medical report indicates treatment for neck and left arm pain 
which appears associated with an automobile accident in 
February 1994.  An August 1994 treatment report indicates 
treatment for a motor vehicle accident in August 1994.  In a 
May 1985 medical report, it was indicated that the veteran 
was injured in January 1979.  A review of medical records 
obtained by the RO fails to indicate chronic skin symptoms, 
fatigue, or a chronic respiratory disorder.  

On VA examination in December 2002, the veteran was diagnosed 
with hypertension.  At this time, the veteran contended that 
he had been diagnosed in 1969 with hypertension in Vietnam.  
He indicated treatment in 1990 for hypertension and that he 
was still on antihypertensive medication at the present time.  

On VA examination in December 2002, the examiner addressed 
the question of whether the veteran's hypertension was 
secondary to his PTSD.  During the examination, the examiner 
noted the veteran did not mention PTSD to the examiner 
relative to his blood pressure.  The veteran did indicate 
that he had a pounding heart in Vietnam and elevated blood 
pressure in Saudi Arabia.  The veteran was also of the belief 
that he had been on antihypertensive medication since 1990, 
though he was unable to name the medication used.  The 
examiner stated, in pertinent part:  

My opinion is that his hypertension did 
start during his service career and is 
still present and not controlled.  

A supplemental statement of the case was issued in January 
2003.  As noted above, in a May 2003 report of contact, the 
veteran requested that this case be returned to the Board for 
final development.  The veteran's representative submitted 
written argument that month.  



II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  
The Board therefore finds that it can proceed with this case.  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistance provision set forth 
in the new law and regulation.  The record in this case 
includes examination reports, outpatient treatment records, 
and private examination reports.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal that could be 
obtained by the VA.  The undersigned addressed this issue at 
a hearing held before the Board in July 2000.  At that time, 
while the veteran did note treatment in 1971 and at other 
times, he was unable to provide such pertinent facts as the 
name of the physician or other such facts that will provide 
any basis for the Board to obtain these records.  

In this regard, it is important to note that the Board 
specifically remanded this case in February 2001 in order to 
assist the veteran with the development of his case.  
Extensive efforts by the RO have obtained significant amounts 
of medical information.  Based on a review of this effort, no 
further action is necessary to assist the claimant with his 
claims.  

In an August 2002 letter and within the January 2003 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 18 Vet. App. 183 (2002).  Furthermore, the veteran 
has been notified of the applicable laws and regulations that 
set forth the criteria for entitlement to service connection.  
The discussion in the rating decision, statement of the case, 
supplemental statements of the case, and at the veteran's 
hearing have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board, therefore, finds that the notice 
requirements of the new law and regulation have been met.  

III.  Analysis

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that an interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes is not 
arbitrary).  A current disability is usually shown by medical 
evidence of a diagnosis of that disability for service 
connection purposes.  Generally, a veteran's statements as to 
subjective symptomatology alone, such as complaints of pain, 
without medical evidence of an underlying impairment capable 
of causing the symptoms alleged, is not sufficient evidence 
of the existence of a current disability for VA service 
connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  Where medical science has been unable to 
determine with certainty an underlying cause for certain 
symptoms, even when alleged in common by numerous veterans 
who constitute a specific population of veterans rather than 
just by one veteran, specific legislation was required to 
enable VA to assist that population of veterans with respect 
to their claims for service connection.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected.  38 U.S.C.A. 
§ 1117(a)(2).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  38 C.F.R. § 3.317(a)(2), (3).

Regarding the veteran's claims of service connection for skin 
symptoms, fatigue, and respiratory symptoms due to an 
undiagnosed illness, the Board has reviewed the medical 
evidence of record and finds no medical indication that the 
veteran currently has a skin disorder, fatigue, or a 
respiratory condition.  The veteran has undergone extensive 
medical treatment for several disorders not at issue before 
the Board at this time.  Significantly, the veteran makes no 
reference to these disorders when seeking treatment for other 
disabilities.  The veteran's own testimony fails to indicate 
that any health care provider has diagnosed the veteran with 
a chronic skin disorder, fatigue, or a respiratory condition.  
The veteran has, instead, indicated that he has a respiratory 
condition associated with heat.  It does not appear that the 
veteran has any form of respiratory disorder once he is 
removed from a warm climate.  

With regard to his indications of a rash following his 
discharge from military service in Vietnam, an extensive 
review of the medical evidence of record from the 1970's to 
this day fails to indicate a chronic disorder associated with 
military service and the veteran's skin.  Simply stated, the 
medical evidence of record, particularly those medical 
records obtained by the RO following the Board's remand of 
this case in February 2001, provide negative evidence 
indicating the veteran currently has a chronic skin disorder, 
chronic fatigue, or a chronic respiratory condition.  The 
veteran's own testimony does not indicate that any health 
care provider has diagnosed the veteran with these disorders.  
Accordingly, as the Board finds that a skin disorder, 
fatigue, and a respiratory condition currently do not exist, 
the Board finds no basis to award the veteran service 
connection for these disorders.  

In light of this finding, an analysis of whether these 
alleged conditions can be related to the veteran's military 
service, including his service in the Persian Gulf War, is 
not warranted.  Until the veteran can establish that he has 
these disorders, there is no basis to determine a 
relationship between these alleged disabilities and a disease 
or injury incurred in service.  Accordingly, these claims 
must be denied.  

Regarding the claims of service connection for hypertension, 
a neck disorder, and a left arm disorder, medical evidence 
obtained by the RO indicates the existence of these 
disorders.  Accordingly, the Board must now determine whether 
there is a relationship between these disabilities and a 
disease or injury incurred in service.  

Medical records obtained by the RO do not support the 
veteran's conclusion that he has a neck or left arm disorder 
associated with his military service.  Service medical 
records fail to indicate a neck disorder or left arm 
disorder.  Perhaps more importantly, medical records obtained 
by the RO indicate that these disabilities are related to 
post-service injuries, including an automobile accident.  
Specifically, in March 1995, the veteran complained of neck 
and left arm pain.  The physician at this time associates 
these disorders with a truck accident approximately three 
years after the veteran's discharge from service.  The March 
1995 medical treatment report clearly does not support the 
veteran's contention that these disorders may be reasonably 
associated with his military service.  The veteran's own 
testimony does not indicate an injury in his military service 
regarding his neck or left arm.  Medical records obtained by 
the RO, rather than supporting the veteran's contentions, 
provide negative evidence against the contention that these 
disorders can be reasonably associated with the veteran's 
military service.  

It is important for the veteran to understand that not only 
has the medical evidence obtained by the RO provided negative 
evidence against the claims before the Board at this time, 
but they also place into question determinations made in the 
veteran's favor regarding issues that are not before the 
Board at this time.  Fortunately, the issue of whether the 
veteran's total rating based on individual unemployability 
due to his alleged service-connected disabilities is not 
before the Board at this time.  

Regarding the veteran's claim of entitlement to service 
connection for hypertension, the Board has a medical opinion 
that associates the veteran's hypertension to his military 
service.  The December 2002 medical opinion clearly supports 
the veteran's contention.  In the supplemental statement of 
the case issued by the RO in January 2003, the RO noted that, 
when a medical opinion relies at least partially on the 
veteran's rendition of his own medical history, the VA is not 
bound to accept the medical conclusions as they have no 
greater probative value than the facts alleged by the 
veteran.  The RO cited the U.S. Court of Appeals for Veterans 
Claims (Court's) determination in Swann v. Brown, 5 Vet. App. 
229, 233 (1993) in support of his position.  

While the RO's citation to Swann is accurate, the Board must 
note that there is no negative medical evidence in this case 
against the veteran's contention that his hypertension is 
related to his military service.  While service medical 
records do not indicate hypertension during his military 
service, the Board cannot ignore the VA medical opinion of 
December 2002.  The Board must also consider the benefit of 
the doubt doctrine.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

Based on the December 2002 medical report, the Board finds 
that service connection for hypertension should be granted.  
With regard to the other claims, while the veteran has 
testified that he believes these disorders are related to 
either his Vietnam or Gulf War service, as a layperson he is 
not competent to establish these facts by his own assertions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Regarding his 
claims other than hypertension, the Board finds that the 
preponderance of the evidence is against these claims and 
they must be denied.  


ORDER

Entitlement to service connection for a neck disorder is 
denied.  

Entitlement to service connection for a left arm disorder is 
denied.  

Entitlement to service connection for a skin disorder on a 
direct basis or due to an undiagnosed illness is denied.  

Entitlement to service connection for fatigue on a direct 
basis or due to an undiagnosed illness is denied.  

Entitlement to service connection for respiratory symptoms on 
a direct basis or due to an undiagnosed illness is denied.  

Entitlement to service connection for hypertension is 
granted.  


                       
____________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

